Name: 93/689/EC: Commission Decision of 20 December 1993 concerning the financial aid from the Community for the operations of the Community reference laboratory for avian influenza, Central Veterinary Laboratory, Addlestone, United Kingdom
 Type: Decision_ENTSCHEID
 Subject Matter: political framework;  agricultural activity;  economic policy;  Europe;  research and intellectual property
 Date Published: 1993-12-21

 Avis juridique important|31993D068993/689/EC: Commission Decision of 20 December 1993 concerning the financial aid from the Community for the operations of the Community reference laboratory for avian influenza, Central Veterinary Laboratory, Addlestone, United Kingdom Official Journal L 319 , 21/12/1993 P. 0052 - 0052COMMISSION DECISION of 20 December 1993 concerning the financial aid from the Community for the operations of the Community reference laboratory for avian influenza, Central Veterinary Laboratory, Addlestone, United Kingdom (93/689/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Directive 93/439/EEC (2), and in particular Article 28 thereof, Whereas Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (3), has appointed the Central Veterinary Laboratory, Addlestone, United Kingdom to be the Community reference laboratory for avian influenza; Whereas all the functions and duties to be carried out by the Community Reference Laboratory have been determined in Annex V to that Directive; Whereas therefore provisions should be made for Community financial aid to the Central Veterinary Laboratory, Addlestone, to enable it to carry out the functions and duties provided for in Annex V to Directive 92/40/EEC; Whereas in the first instance, Community financial aid should be provided for a period of one year; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall provide financial assistance to the avian influenza reference laboratory 'Central Veterinary Laboratory, Addlestone, United Kingdom', provided for in Article 15 of Directive 92/40/EEC up to a maximum of ECU 80 000. Article 2 1. To meet the objectives of Article 1, the Commission shall conclude a contract, in the name of the European Community, with the reference laboratory. 2. The Director-General of Directorate-General for Agriculture shall be authorized to sign the contract on behalf of the Commission of the European Community. 3. The contract referred to in Article 1 shall have a duration of one year. 4. The financial aid provided for in Article 1 shall be paid to the reference laboratory in accordance with the terms of the contract provided for in paragraph 1. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 30. 6. 1993, p. 34. (3) OJ No L 167, 22. 6. 1992, p. 1.